Case 1:18-cr-00104-CMA-GPG Document 144 Filed 09/29/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Criminal Action No. 18-cr-00104-CMA-GPG

   UNITED STATES OF AMERICA,

         Plaintiff,

   v.

   HUENG YU WONG,

         Defendant.


    ORDER ADOPTING AND AFFIRMING DECEMBER 10, 2018 RECOMMENDATION
                 OF UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the Recommendation of Magistrate Judge

   Gallagher (Doc. #81). The Court notes that pursuant to the terms of the written plea

   agreement, Defendant entered a plea of guilty to Counts One and Seven of the

   Indictment which charged violations of 21 U.S.C. § 841(a)(1), (b)(1)(A)(vii), and 846,

   conspiracy to manufacture and possess with intent to distribute 1000 or more plants of

   marijuana. The Court also notes that Defendant consented to Magistrate Judge

   Gallagher advising him with regard to his Constitutional rights and his rights pursuant to

   Rule 11 of the Federal Rules of Criminal Procedure. Magistrate Judge Gallagher

   conducted the Rule 11 hearing on December 10, 2018, at which time he appropriately

   advised the Defendant of his rights and made inquiry as to the Defendant’s

   understanding of the charges, the terms of the plea agreement, the voluntariness of his
Case 1:18-cr-00104-CMA-GPG Document 144 Filed 09/29/20 USDC Colorado Page 2 of 2




   plea, and of the consequences of pleading guilty. Based on that hearing Magistrate

   Judge Gallagher recommended that the District Court Judge accept Defendant's plea of

   guilty to Count One of the Indictment.

         Neither the Defendant nor the Government has filed any objections to the

   Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

         1.     Court Exhibits 1 and 2 are accepted and admitted
         2.     The plea as made in open court on December 10, 2018, is accepted and
                the Defendant is adjudged guilty of violation of 21 U.S.C. § 841(a)(1),
                (b)(1)(A)(vii), and 846, conspiracy to manufacture and possess with intent
                to distribute 1000 or more plants of marijuana.

         DATED: September 29, 2020

                                     BY THE COURT:


                                     ___________________________________
                                     CHRISTINE M. ARGUELLO
                                     United States District Judge




                                              2
